FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 24 November 2021, has been entered into record.  In this amendment, claims 1, 4, 5, 8, 11, 12, 14, 17, and 18 have been amended, claims 3, 10, and 16 have been canceled.
Claims 1, 2, 4-9, 11-15, and 17-20 are presented for examination.

Response to Arguments
With regards to the double patenting rejection, the applicant has submitted a terminal disclaimer, and the examiner hereby withdraws the rejection.
Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 11-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 24 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/681,067 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Frayman, and further in view of Faitelson (WO 2017/208241 A2).
As to claims 1, 8, and 14, Yu discloses a system and method for resource-centric threat modeling and identifying controls for securing technology resources, the system and method having:
a memory device with computer-readable program code stored thereon (0029, lines 11-14); 
a communication device (0028, lines 5-8); 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (0029, lines 15-22): 
select a category of technology resource for resiliency assessment (202, Figure 2; 0040, lines 4-6; 0057, lines 2-5); 
identify a compromise vector having an impact on the category of technology resource (0042, lines 2-11); 
identify, using a resiliency control library, an artificial intelligence-based design pattern for a set of resiliency controls that provide resiliency against the compromise vector (0058, lines 5-17); 
detect, via a monitoring tool, that the compromise vector has been encountered (0044, lines 19-20, 26-28); 
automatically execute a resiliency response based on the design pattern for the set of resiliency controls (0059, lines 1-4);
generate a projected resiliency score associated with an additional resiliency control (0008, lines 16-18); 
determine that the additional resiliency control is not present in the design pattern for the set of resiliency controls (0056, lines 11-20); 
determine that the projected resiliency score is above a specified threshold (0061, lines 22-23); 
present to a user, on a display of a user computing system, a graphical interface comprising a recommendation to add the additional resiliency control to the design pattern for the set of resiliency controls (0056, lines 20-24);
detect that the selection has been activated by the user (0061, lines 15-18);
add the additional resiliency control to the design pattern such that the additional resiliency control is automatically deployed upon detecting the compromise vector (0044, lines 2-12; 0061, lines 18-23; 0062, lines 29-32).
Yu fails to specifically disclose:
an artificial intelligence-based design pattern;
where in the recommendation is presented on the graphical interface as an alert, wherein the alert comprises an interactive link.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Yu, as taught by Frayman.
Frayman discloses a system and method for extracting encryption metadata and terminating malicious connections using machine learning, the system and method having:
an artificial intelligence-based design pattern (0017, lines 5-8).
Given the teaching of Frayman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Yu with the teachings of Frayman by using an artificial intelligence based pattern. Frayman recites motivation by disclosing that using machine learning enables adaptation to new threats and providing protection while reducing used network resources (0017, lines 5-14). It is obvious that the teachings of Frayman would have improved the teachings of Yu by using an artificial intelligence-based design pattern in order to adapt to new threats while reducing the amount of used network resources.

Yu in view of Frayman fails to specifically disclose:
where in the recommendation is presented on the graphical interface as an alert, wherein the alert comprises an interactive link.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Yu in view of Frayman, as taught by Faitelson.

where in the recommendation is presented on the graphical interface as an alert, wherein the alert comprises an interactive link (page 16, lines 3-7, 19-23).
Given the teaching of Faitelson, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Yu in view of Frayman with the teachings of Faitelson by using an alert with a link. Faitelson recites motivation by disclosing that providing an alert notification of suggested actions including a link in order to provide the user an option to view more data (page 16, lines 5-9, 22-25). It is obvious that the teachings of Faitelson would have improved the teachings of Yu in view of Frayman by presenting the recommendation on graphical interface as an alert comprising a link in order to provide the user with an option to view more data.
	
As to claims 2, 9, and 15, Yu discloses:
wherein a magnitude of the impact is associated with the compromise vector, wherein the computer-readable program code further causes the processing device to generate, based on the magnitude of the impact associated with the compromise vector and the design pattern for the set of resiliency controls, a resiliency score associated with the category of technology resource (0006, lines 2-16). 

As to claims 4, 11, and 17, Yu discloses:
wherein the computer-readable program code further causes the processing device to display, on the graphical interface, a delta between the resiliency score and the projected resiliency score (0062, lines 35-43). 


wherein the computer-readable program code further causes the processing device to display a frequency for encountering the compromise vector (0055, lines 8-14). 

As to claims 6, 13, and 19, Yu discloses:
wherein the compromise vector comprises at least one of a denial of service attempt, unauthorized access, or data modification (0043). 

As to claims 7 and 20, Yu discloses:
wherein the impact on the technology resource affects at least one of authorization, authentication, integrity, or availability of the technology resource (0023, lines 6-10; 0024, lines 1-11). 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Reirdan et al. (US Patent 8,839,433 B2) discloses a system and method for secure notification on networked devices.
Sloane et al. (US 2021/0144163 A1) discloses a system and method for generation and implementation of resiliency controls for securing technology resources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SARAH SU/Primary Examiner, Art Unit 2431